Citation Nr: 0426092	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  01-07 006A	)	DATE
	)
	)
THE ISSUE

Whether clear and unmistakable error (CUE) is present in a 
decision of the Board of Veterans' Appeals dated March 8, 
1955 which reduced the moving party's disability rating for 
service-connected rheumatic heart disease from 60 percent to 
30 percent.

[The issue of entitlement to an effective date earlier than 
April 22, 1999 for the assignment of a 100 percent disability 
rating for service-connected rheumatic heart disease will be 
addressed in a separate decision.]  


REPRESENTATION

Moving party represented by:   Glenn Bergmann, Attorney at 
law


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel





INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on a motion alleging CUE in a March 1955 Board 
decision which reduced the assigned disability rating for the 
moving party's service-connected rheumatic heart disease from 
60 percent to 30 percent.  

Procedural history

The moving party in this matter was on active military duty 
from September 1947 to May 1950.

The moving party was granted service connection for rheumatic 
heart disease in a September 1950 rating decision; a 60 
percent disability rating was assigned.  In a July 1954 
rating decision, the disability rating was reduced to 30 
percent.  The moving party appealed that reduction, and in a 
March 1955 decision, the Board agreed with the assignment of 
a 30 percent rating.  

In February 2002, the moving party filed a motion under 
38 C.F.R. § 20.1400 et seq. alleging CUE in the March 1955 
Board decision.  In a decision dated August 16, 2002, the 
Board determined that its March 8, 1955 decision did not 
contain CUE.  The moving party appealed that decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In an Order dated October 2003, based on a Joint 
Motion to Remand, the Court vacated the Board's August 2002 
decision and remanded this matter to the Board.

The Board issued a separate decision dated August 16, 2002 on 
the issue of entitlement to an earlier effective date for the 
assignment of a 100 percent rating for rheumatic heart 
disease.  That decision was also appealed and was remanded by 
the Court.  The earlier effective date issue is the subject 
of a separate Board decision. 




FINDINGS OF FACT

1.  On March 8, 1955, the Board denied the moving party's 
claim that the assigned disability rating for rheumatic heart 
disease not be reduced from 60 percent to 30 percent.  

2.  The Board's decision of March 8, 1955 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.  


CONCLUSION OF LAW

The Board's March 8, 1955 decision does not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400-20.1411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party is seeking revision of a Board decision 
dated March 8, 1955 based on the contention that such 
decision contained CUE.  

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

It is clear that the VCAA is not applicable to cases 
involving requests for revision of a final Board decision 
based on CUE.  See Simmons v Principi, 17 Vet. App. 104, 109 
(2003); Parker v. Principi, 15 Vet. App. 407, 417 (2002); 
Manning v. Principi, 16 Vet. App. 534 (2002); Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001); see also 
VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) [VA does not 
have "a duty to develop" in a CUE case because "there is 
nothing further that could be developed"].

The Board observes in this connection that the Joint Motion 
for Remand, although finding defects with respect to the VCAA 
in the companion earlier effective date case, did not mention 
the VCAA in connection with the Board CUE claim.  The Board 
infers from this that the parties before the Court, also, do 
not believe that the VCAA is applicable to this issue. 

Relevant law and regulations

Clear and unmistakable error

Applicable law provides that a Board decision is subject to 
revision on the grounds of CUE and must be reversed or 
revised if evidence establishes such error.  See 38 U.S.C.A. 
§ 7111(a) (West 2002).  The Board has original jurisdiction 
to determine whether CUE exists in a prior final Board 
decision.  Motions for review of prior Board decisions on the 
grounds of CUE are adjudicated pursuant to the Board's Rules 
of Practice, 38 C.F.R. §§ 20.1400-1411 (2003).  

VA regulations define what constitutes CUE and what does not, 
and they provide in pertinent part:

(a)  General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied. 

(b)  Record to be reviewed.  --(1)  General.  Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed 
when that decision was made. 

(c)  Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have 
been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable. 

(d)  Examples of situations that are not clear and 
unmistakable error. -- (1)  Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision. 

(2)  Duty to assist.  The Secretary's failure to fulfill 
the duty to assist. 

(3)  Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated. 

(e)  Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change made 
in the interpretation of the statute or regulation. 

38 C.F.R. § 20.1403 (2003).

The Board further notes that the definition of CUE was based 
on prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking, 63 Fed. Reg. 27534, 
27536 (1998), the sponsor of the bill that became the law 
specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE." 143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) [remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage]. 
Therefore, the Board is permitted to seek guidance from years 
of Court decisions regarding CUE.

The Board notes that the Court has consistently stressed the 
rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts: it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error' requires that error, 
otherwise prejudicial, . . . must appear undebatably."  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).  
"It must always be remembered that CUE is a very specific and 
rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

Only the law as it existed at the time of the Board's 
decision may be considered.  See 38 C.F.R. § 20.1403(b) 
(2003).  In other words, the Board cannot apply the benefit 
of hindsight to its evaluation of the March 1955 decision in 
determining whether CUE existed.  Cf. Russell, 3 Vet. App. at 
313-14.  

Stabilization of disability evaluations

At the time of the Board's March 1955 decision, the 
provisions of 38 C.F.R. § 3.172 read as follows:

Stabilization of disability evaluations, (a) The 
approved policy of the Veterans' Administration requires 
that all rating agencies handle cases affected by change 
of medical findings or diagnosis, wherein service 
connection or entitlement is in effect, including claims 
under Veterans" Regulation No. 1 (a), Part III (38 
U.S.C. ch. 12), so as to produce the greatest degree off 
stability of disability evaluations consistent with the 
laws and regulations governing disability compensation 
and pension.  In pursuance of this vital policy it is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain 
whether the recent examination is full and complete, 
including all special examinations indicated as a result 
of general examination and the entire case history.  
This applies especially to hospital examinations 
incident to treatment of intercurrent diseases and 
exacerbations, including bedside examinations, 
examinations by designated physicians, and examinations 
in the absence of, or without taking full advantage of, 
laboratory facilities and the cooperation of specialists 
in related lines.  Examinations less full and complete 
than those on which payments were authorized or 
continued, will not be used as the basis of reduction.  
The type of disease, and the relationship between the 
former diagnosis and findings and the new diagnosis and 
findings must be closely examined.  Ratings on account 
of diseases subject to temporary or episodic 
improvement, e.g., manic-depressive or other psychosis, 
epilepsy, psychoneurosis, coronary sclerosis (coronary 
occlusion or the anginal syndrome), bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., 
will not be reduced on any one examination except in 
those instances where all the evidence of record clearly 
warrants the conclusion that permanent improvement of 
physical or mental condition has been demonstrated.  
Ratings on account of diseases which become 
comparatively symptom free (findings absent) after 
prolonged rest, e. g., phlebitis, myocardial or coronary 
insufficiency, active pulmonary tuberculosis, etc., will 
not be reduced on examinations reflecting the results of 
bed rest.  When the new diagnosis reflects mental 
deficiency or psychopathic inferiority only, the 
possibility of only temporary remission of the 
psychosis, psychoneurosis, or other superimposed disease 
will be borne in mind.  When syphilis of the central 
nervous system or alcoholic deterioration are diagnosed 
following a long prior history of psychosis, 
psychoneurosis, epilepsy, or the like it is rarely 
possible to exclude persistence, in masked form, of the 
preceding innocently acquired manifestations.  With new 
diagnosis or findings reflecting change from organic 
etiology to functional etiology, as organic disease of 
the heart, to neuro-circulatory asthenia, vaso-motor 
instability, or psychoneurosis, or as arthritis to 
psychoneurosis under similar circumstances, 
substantially the same degree of disability may persist 
under the new diagnosis as under the old one.  Even 
though material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably 
certain that the improvement will be permanent and can 
be maintained under the ordinary conditions of life, 
i.e., while employed, or, if unemployed, while actively 
seeking employment.  This instruction does not alter the 
long established policy of the Veterans' Administration 
of placing disability ratings on a permanent basis 
whenever existing conditions will permit.

(b) If, after according due consideration to all the 
evidence developed by the several items discussed in 
paragraph (a) of this section, doubt remains, the rating 
agency will continue the rating in effect, citing the 
former diagnosis with the new diagnosis in parentheses, 
and following the appropriate code there will be added 
the reference "Rating continued pending reexamination 
_____ months from this date, § 3.172."  The rating board 
will determine upon the basis of the facts in each 
individual case whether 18, 24, or 30 months will be 
allowed to elapse before the reexamination is made.

(c) The provisions of paragraphs (a) and (b) of this 
section apply to permanent ratings or to those which on 
account of their long continuance at the same level (5 
years or more) are on a parity with permanent ratings.  
Such provisions are not for application in the cases of 
veterans so recently discharged from the service that 
their disability has not been stabilized.  Accordingly, 
in these new cases, and particularly when temporary 
disability, which is likely to improve, is under 
consideration, reexaminations disclosing improvement of 
the physical or mental condition will warrant reduction 
of the rating.

See 38 C.F.R. § 3.172 (1948 & Supp. 1950).



Factual background

In a September 1950 VA rating decision, service connection 
was granted for rheumatic heart disease.  A 60 percent 
disability rating was assigned, effective June 1, 1950, the 
day after the moving party left military service.  That 
rating was based on the moving party's service medical 
records.  An EKG showed sinus arrhythmia and radiographic 
studies showed an enlarged left ventricle.  

A VA special heart examination was completed in July 1951.  
The moving party complained of chest pain, fatigue and 
shortness of breath.  The moving party had been employed at 
Crane Ammunition Depot from September 1950 to February 1951 
lifting heavy crates of ammunition.  The moving party became 
short of breath and left that job.  The examining physician 
indicated that the moving party was unable to do heavy labor.

The record indicates that in July 1954 the moving party 
underwent another VA special heart examination, by the same 
physician who had examined him in July 1951.  The moving 
party was working at Crane Ammunition Depot as a 
warehouseman, "checking materials going in and out."  The 
moving party complained of chest pain, shortness of breath 
and "nervousness."  His blood pressure was 140/60, and he was 
noted to have a mitral and diastolic murmur.  An 
electrocardiogram showed no diagnostic variance from normal.  
The moving party was then diagnosed to have inactive 
rheumatic fever, a disease of the mitral and aortic valves, 
with mitral stenosis and aortic insufficiency, predominant, 
and his capacity for work was assessed as involving symptoms 
when the moving party performed moderately heavy work.  

Under the then-applicable rating provisions, VA's Schedule 
for Rating Disabilities (1949), a 30 percent disability 
rating for rheumatic heart disease was warranted when the 
evidence showed that the "heart [was] definitely enlarged; 
moderate dyspnea on exertion; heavy manual labor is 
precluded."  In order to warrant the assignment of a 60 
percent rating, the evidence would have had to approximate a 
finding that the "heart [was] definitely enlarged; severe 
dyspnea on exertion; elevation of systolic blood pressure or 
such arrhythmias as paroxysmal tachycardia; more than light 
manual labor is precluded."  Schedule for Rating 
Disabilities, 1949, Diagnostic Code 7000.

In an August 1954 rating decision, the RO reduced the 
assigned disability rating from 60 percent to 30 percent, 
based on the report of the July 1954 VA special heart 
examination.  The RO specifically noted that the moving party 
had cardiac enlargement and that an electrocardiogram showed 
no diagnostic variance from normal.  The moving party 
appealed that reduction to the Board.  

In support of his then-pending claim, the moving party 
submitted statements from E.B.L., M.D. dated in August 1954 
and from R.O.S., M.D. dated in November 1954.

Dr. L. indicated that he had previously written a letter to 
Crane Ammunition Depot requesting that the moving party be 
assigned lighter employment because of increasing pain in his 
chest.  The moving party had been able "to do his job as a 
'truck checker', a job requiring a minimum of exertion."  Dr. 
L. noted that the moving party's heart was markedly enlarged, 
his blood pressure was "140/30", and that he had rheumatic 
heart disease with aortic insufficiency.  Dr. L. also opined 
that because this disorder was irreversible, "it does not 
seem logical that his compensation be reduced because of 
improvement in his physical condition."  

Dr. S. reported that the moving party had been refused 
employment by many firms, and finally had found employment 
doing light work as a checker.  The moving party reportedly 
had marked dyspnea on exertion as well as chest pain and 
slight dyspnea at night.  Dr. S. noted that the moving party 
had inactive rheumatic heart disease with aortic valvulitis 
and aortic insufficiency, without cardiac decompensation.  He 
noted that the moving party displayed dyspnea on moderate 
exertion and mild angina.  Dr. S. stated that the moving 
party, "after a days work to make a living for his family, is 
unable to do much about his home, which he would ordinarily 
do were he physically able."  

The March 8, 1955 Board decision discussed the July 1954 VA 
examination in some detail.  The Board also referred to the 
statements of E.B.L., M.D. and R.O.S., M.D.  The Board 
concluded that the moving party's rheumatic heart disease was 
"not shown to be disabling to a degree in excess of the 30 
percent rating currently in effect." 

Analysis

The Joint Motion

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

The Board adds, however, that with respect to this issue the 
Court's remand appears to have been predicated exclusively on 
the reason that in its previous decision the Board did not 
adequately address 38 C.F.R. § 3.172 (1955) with regard to 
its determination that its March 8, 1955 did not contain CUE, 
in particular that it did not discuss whether that regulation 
applied to the reduction of the moving party's rating for 
rheumatic heart disease when there was medical evidence of 
record that his condition was not temporary.  

The Joint Motion to Remand, and the Court Order resulting 
therefrom, identified no other defects in the Board's August 
2002 decision.  The Court has consistently stated that the 
failure of an appellant to include an issue or argument in 
the pleadings before it will be deemed as a waiver of that 
issue or argument.  See Bucklinger v. Brown, 5 Vet. App. 435, 
436 (1993); see also Tubianosa v. Derwinski, 3 Vet. App. 181, 
184 (1992) [stating appellant "should have developed and 
presented all of his arguments in his initial pleadings"].  
The Court also has stated that advancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 
(Fed. Cir. 1992).  

The Board believes, based on this jurisprudence, that if any 
other significant problems had been identified in the  
Board's previous decision by the parties to the Joint Motion, 
this would have been brought to the Court's, and the Board's,  
attention.  No such problems were identified.  In addition, 
although invited to
do so by letter from the Board in May 2004, the moving party 
and his counsel submitted no additional evidence and argument 
on this matter.  With this in mind, the Board will move on to 
a discussion of the matter of CUE in the March 1955 Board 
decision, with emphasis on the application of 38 C.F.R. 
§ 3.172 (1955).

Discussion

The essential question raised in the Joint Motion with 
respect to the Board's discussion in the March 1955 decision 
is whether the provisions of 38 C.F.R. § 3.172 were 
applicable to the moving party's case at the time of the 1955 
decision.  
For reasons expressed immediately below, the Board finds that 
38 C.F.R. § 3.172 did not apply.  In the alternative, the 
Board has concluded that even if 38 C.F.R. § 3.172 did apply, 
it application would not be outcome determinative. 

The Board will first address the applicability of 38 C.F.R. § 
3.172 based on the specific requirements stated therein.  As 
listed in detail above, subsections (a) and (b) of 38 C.F.R. 
§ 3.172 generally provide certain considerations for 
reduction of ratings where the disability has stabilized.  If 
doubt remains after such consideration, then the rating 
agency is to continue the rating in effect.  See 38 C.F.R. § 
3.172(a), (b) (1948 & Supp. 1950).  

The third subsection of 38 C.F.R. § 3.172 states that the 
provisions of paragraphs (a) and (b) apply to permanent 
ratings, or to those which on account of their long 
continuance at the same level (five years or more) are on a 
parity with permanent ratings.  Such provisions of 
regulations and procedure are not for application in the 
cases of veterans so recently discharged from the service 
that their disability has not been stabilized.  Thus, by the 
language of the regulation, it applies only to ratings which 
are permanent, or those which have remained at the same level 
for five years or more.  

There is no indication by review of the claims file that a 
permanent rating was in effect for the moving party's 
rheumatic heart disease at the time of the Board's decision 
in March 1955, nor does the moving party so contend.  In 
addition, it is uncontested and indeed stipulated in the 
Joint Motion that the rating was not in effect for five years 
at the time the RO reduced it in July 1954, nor was it in 
effect for five years at the time of the March 1955 Board 
decision.  The law provides that the duration of a rating is 
measured from the effective date assigned until the effective 
date of the actual reduction.  See Brown v. Brown, 5 Vet. 
App. 413 (1993).  

In Lehman v. Derwinski, 1 Vet. App. 339 (1991), the Court, 
interpreting the modern equivalent to § 3.172, held that 
where a rating had been in effect for four years and either 
363 or 364 days and the total period had equaled five 365-day 
periods due to leap years, the 5-year requirement had been 
met.  However, in a subsequent opinion in Smith (Raymond) v. 
Brown, 5 Vet. App. 335 (1993), the Court concluded that the 
Lehman holding rendered in the context of the particularly 
compelling facts of that case did not warrant a conclusion 
that the five-year provision was satisfied by a rating that 
had been in effect in Smith for four years, ten months, and 
22 days.  In this case, the effective date of the 60 percent 
rating was June 1, 1950, and the reduction from 60 percent to 
30 percent was made effective from October 11, 1954, a period 
of four years, four months and 11 days.  Thus, by the very 
language of the regulation, it did not apply to the moving 
party's disability at the time it was reduced.

Subsection (c) continues, "accordingly, in these new cases 
and particularly when temporary disability, which is likely 
to improve, is under consideration reexaminations disclosing 
improvement of the physical or mental condition will warrant 
reduction of the rating."  This language does not appear to 
provide for any additional applicability of the previous 
subsections, but simply indicates that temporary disabilities 
which are likely to improve are among the disabilities for 
which subsections (a) and (b) do not apply.  By its language 
it does not limit the exclusion to temporary disabilities, or 
require a finding that a disability is likely to improve in 
order for the exclusion to apply.  

Accordingly, by the express language of 38 C.F.R. § 3.172(c), 
the provisions of 38 C.F.R. § 3.172(a), (b) do not apply in 
the moving party's case.  The Court has held that where the 
terms of statutes and regulations are plain and "unambiguous, 
the judicial inquiry is complete".  Douglas v. Derwinski, 2 
Vet. App. 435, 438 (1992); see also Gardner v. Derwinski, 1 
Vet. App. 584, 587 (1991).  

The Board is of course cognizant of the Court's holdings to 
the effect that failure on the part of the Board to properly 
apply the provisions of 38 C.F.R. § 3.344 [successor to 
§ 3.172] in rating reduction cases results in the rating at 
issue being void ab initio.  See Brown v. Brown, 5 Vet. App. 
413 (1993); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 
(1992).  However, the Court in Brown specifically predicated 
the requirement of proper application of § 3.344 on whether 
the regulation was applicable on its face.  In Brown, the 
Court stated that where a rating has continued for 5 years or 
more at the same level, the requirements of 38 C.F.R. 
§ 3.344(a) and (b) must be satisfied in order to properly 
effect a reduction of that rating [citing 38 C.F.R. § 
3.344(c)].  The Court also stated the corollary, that, where 
a rating had been in effect for fewer than five years at the 
time of the proposed rating reduction, the RO was not 
required to apply the provisions of § 3.344.  Brown, 5 Vet. 
App. 413.  While the Court in Dofflemyer did not discuss 
whether and why the regulation applied, that case dealt with 
a rating that had been in effect for 20 years at the time it 
was reduced.  See also Kitchens v. Brown, 7 Vet. App. 320, 
325 (1995) [holding that when a VARO reduces a veteran's 
disability rating without observing the applicable VA 
regulations, the reduction is void ab initio].  The Court in 
Kitchens specifically found that 38 C.F.R. § 3.344 (a) and 
(b) were applicable because the appellant's rating had been 
in effect for more than five years.

The Board notes that the case of Sorakubo v. Principi, 16 
Vet. App. 120 (2002), cited in the Joint Motion, which 
reversed a BVA decision where the BVA did not address modern 
regulatory counterpart of 38 C.F.R. § 3.172, dealt with a 
rating that had been in effect for 17 years when it was 
reduced.

In any event, none of those decisions specifically dealt with 
the matter here being discussed, Board CUE.  To the extent 
that such Court decisions did not address the matter of Board 
CUE, they are inapplicable to the Board's March 1955 
decision.  

Accordingly, the Board finds that, based on a plain reading 
of the regulation, 38 C.F.R. §3.172(a) and (b) did not apply 
to the moving party's service connected rheumatic heart 
disease at the time his disability rating was reduced.  As it 
did not apply, it was not clear and unmistakable error for 
the Board not to apply its provisions in the 1955 decision.  

The Joint Motion also directs the Board to consider whether, 
despite the apparent facial inapplicability of 38 C.F.R. § 
3.172, conceded in the Joint Motion, there is evidence that 
the moving party's condition was not likely to improve or had 
stabilized so as to render applicable the provisions of 38 
C.F.R. § 3.172.  The Joint Motion states in part, "[I]n 
essence, while Appellant's rating had not been in effect for 
five years or more (see 38 C.F.R. § 3.172(c) (1948 & Supp. 
1950)), there is evidence that the condition was not likely 
to improve or had stabilized so as to render applicable the 
provisions of 38 C.F.R. § 3.172.  Thus, the BVA should 
address whether this regulation is for application."

The Board notes again that the language of the regulation is 
clear as to its applicability and exclusions.  As discussed 
above, the language cited in the Joint Motion, "likely to 
improve," does not create a new category of disabilities for 
which the provisions of subsection (a) and (b) are to be 
applied, but simply indicates that temporary disabilities 
which are likely to improve are a subcategory of new cases, 
i.e., cases for which a rating has been in effect less than 5 
years, for which the exemption was particularly intended.  
The implication in the Joint Motion that VA must make a 
specific finding that a disability is not likely to improve 
turns the language of subsection (c) on its head.  The 
language, "particularly when temporary disability, which is 
likely to improve, is under consideration..." is clearly 
intended as an illustration of the kind of disability 
contemplated by the expressly stated requirements that a 
rating either be permanent or that it has been in effect for 
5 years.  There is nothing in the wording of the last 
sentence of subsection (c) that would lead the Board to 
believe that the express language stated in the prior 
sentences was to be ignored or supplanted by it.  

While it is conceded that at least a brief discussion of the 
applicability of 38 C.F.R. § 3.172 by the Board in 1955 would 
have been desirable, such a discussion was not required by 
the law and regulations in effect at that time.  The Board 
notes that, while it is currently required under 38 U.S.C. 
§ 7104(d)(1) to include in its decisions, a written statement 
of the Board's findings and conclusions, and the reasons or 
bases for those findings and conclusions, on all material 
issues of fact or law presented on the record, at the time of 
the March 1955 decision, the reasons and bases requirement 
was not in existence.  At that time, there were no statutory 
requirements for the content of Board decisions.  A 
requirement that the decisions of the Board shall be in 
writing and shall contain findings of fact and conclusions of 
law separately stated was added in 1961.  Thus, the more 
concise format of the March 1955 decision was fully compliant 
with the law in effect at that time.

In sum, the Board concludes that 38 C.F.R. § 3.172 was not 
applicable to the moving party's claim and the Board did not 
commit CUE in not raising it and addressing it in its 
decision.  Moreover, the Court has held that failure to 
address a specific regulatory provision involves harmless 
error unless the outcome would have been manifestly 
different.  Fugo, 6 Vet. App. at 43-44.  For reasons which 
will now be addressed, such is not shown in this case.

In addition to making a determination as to whether 38 C.F.R. 
§ 3.172 was applicable at the time of the March 1955 
decision, the Joint Motion also directs that the Board should 
"address 38 C.F.R. § 3.172 and provide adequate reasons and 
bases as to how the July 6, 1954 reexamination 'disclosed 
improvement of the physical . . . condition' that 
'warrant[ed] reduction of [Appellant's] rating' when compared 
to the examinations of July 23, 1951, and August 31, 1954.  
[emphasis added by the Board].    

The "when compared to" language does not appear in the 
regulation.  The regulation itself reads in pertinent part as 
follows:

Accordingly, in these new cases, and particularly when 
temporary disability, which is likely to improve, is 
under consideration, reexaminations disclosing 
improvement of the physical or mental condition will 
warrant reduction of the rating.

The Board therefore observes that the Joint Motion appears to 
be applying an incorrect standard for evaluating CUE in a 
prior decision.  The language "when compared to" in the 
Joint Motion is apparently intended to have the Board now 
reevaluate the evidence in 1955 to see if a reduction was 
warranted.  Such language does not appear in 38 C.F.R. 
§ 3.172.  A plain reading of that regulation, quoted above, 
indicates that a rating may be reduced if reexaminations 
disclose improvement of the condition.  

In any event there is no contention or evidence to suggest 
that the Board did not consider all of the evidence of record 
in 1955.  It is clear that the Board did in fact consider and 
reject the opinions of the moving party's two treating 
physicians in its March 1955 decision.  The opinions were 
specifically referenced in the Board's 1955 decision.  The 
Board placed greater weight on the July 1954 VA examination 
report, which in essence indicated that a decrease in 
disability had occurred and that certain of the symptoms 
required for a 60 percent rating, such as elevated diastolic 
pressure, did not exist.  

A disagreement with the manner in which evidence is weighed 
is not CUE.  See Crippen v. Brown, 9 Vet. App. 412, 417-418 
(1996); Fugo, 6 Vet. App. at 44; Damrel v. Brown, 6 Vet. App. 
242, 246 (1994).  To suggest that the Board should now 
reconsider the evidence before it in 1955 to determine the 
same question that was then before the Board, i.e., whether a 
reduction was warranted, is precisely the type of analysis 
contemplated by Crippen and the other cases cited and is 
contrary to the precedential jurisprudence of the Court.  The 
Board accordingly believes, that it need not re-weigh the 
evidence as suggested by the "when compared to" language in 
the Joint Motion, as such would be directly contrary to the 
stated jurisprudence of the Court, as well as 38 C.F.R. 
§ 20.1403 (2003)(d)(3) [what constitutes CUE].  The Board is 
obligated by statute to follow VA regulations.  See 
38 U.S.C.A. § 7104(c) (West 2002).  

The Board has the fundamental authority to decide a claim in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995).  To the extent that the Joint Motion conveys some 
authority for the Board to now re-evaluate the evidence (and 
as indicated above the Board does not believe that such is 
within its authority, Joint Motion or not), it will do so.   

The record in March 1955 shows that, in a special heart 
examination for compensation purposes dated July 23, 1951, 
performed by H.B., the moving party complained of pain in his 
left chest over his heart, tiring out more easily than he 
should, shortness of breath, and occasional shakiness.  The 
diagnosis was disease of the heart caused by rheumatic fever 
with manifestations of myocardial insufficiency.  

In a special heart examination for compensation purposes 
dated July 6, 1954, again performed by H.B., the moving 
party's complaints were nervousness with trembling and 
weakness, pain in his heart, and leg pains.  H.B.'s diagnosis 
was again disease of the heart caused by rheumatic fever, 
inactive, with manifestations of myocardial insufficiency.    

In a private medical examination dated August 31, 1954, 
E.B.L. found that the moving party's rheumatic heart disease 
with aortic insufficiency had been present for several years 
and was irreversible.  In a November 1954 private medical 
report by R.O.S., M.D., the diagnosis was rheumatic heart 
disease, inactive, with aortic valvulitis and aortic 
insufficiency. 

The July 1954 VA examination does disclose improvement in the 
moving party's physical condition, thus warranting a 
reduction in his rating.  The Board notes principally the 
finding of the July 1951 VA examiner that the moving party 
was unable to do heavy labor.  In July 1954, the moving party 
was found to be able to moderately heavy work.  This, alone, 
shows improvement compared to the previous examination.  See 
38 C.F.R. § 3.172(c) (1955).  The moving party was also found 
to be tolerating his work well.  Upon exertion, the moving 
party had only a mild to moderate shortness of breath, a 
little more than seen in the average person of his age and 
weight, and there was no paroxysmal tachycardia or arrhythmia 
noted.  

Under the then-applicable rating provisions, VA's Schedule 
for Rating Disabilities (1949), in order to warrant the 
assignment of a 60 percent rating, the evidence had to 
approximate a finding that the "heart [was] definitely 
enlarged; severe dyspnea on exertion; elevation of systolic 
blood pressure or such arrhythmias as paroxysmal tachycardia; 
more than light manual labor is precluded."  See the VA 
Schedule for Rating Disabilities, 1949, Diagnostic Code 7000.  
Such criteria were clearly not approximated by the findings 
of the July 1954 examiner.  

While Dr. E.B.L. stated in August 1954 that the moving 
party's heart disease was "irreversible", in the Board's 
view, this implies only that the moving party will always 
have the disease.  It does not imply that the moving party's 
physical condition will always remain at the same level of 
disability.    

Based on the language of the reports, the Board therefore 
finds that the July 1954 VA examination clearly shows an 
improvement in the moving party's physical condition, 
compared with the July 1951 and August 1954 evaluations of 
the moving party.  To the extent that the moving party 
asserts that the Board in March 1955 should have given more 
weight to the July 1951 and August 1954 opinions, this does 
not amount to a valid allegation of CUE for reasons stated 
above.  

In essence, the Board found in March 1955 that the severity 
of the moving party's heart disability did not approximate 
findings consistent with a disability rating greater than 30 
percent, based on the July 1954 VA examination report.  The 
moving party evidently does not challenge the accuracy those 
examination findings; even if he did, any mistake on the part 
of a VA examiner would not amount to CUE.  Rather the moving 
party challenges the significance accorded those findings.  
Such disagreement over weighing evidence does not amount to a 
valid claim of CUE.  See Russell, 3 Vet. App. at 313-314. 

With respect to the moving party's contention that the Board 
impermissibly substituted its own medical judgment in March 
1955, to some extent this contention echoes the decision of 
the Court in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
to the effect that the Board may not base a decision on its 
own unsubstantiated medical conclusions.  The March 1955 
Board decision predated Colvin, and indeed the Court, by 
several decades.  Moreover, the three member Board panel 
included a physician.  Although the use of opinions of Board 
physicians was discarded following the Court's decision in 
Austin v. Brown, 6 Vet. App. 547 (1994), no such prohibition 
existed in 1955.  In any event, the Board relied on the July 
1954 VA examination report in arriving at its decision.

Although the moving party claims that the Board did not 
inquire as to whether his condition had then shown material 
improvement in March 1955, such was not then a requirement of 
the law.  Instead, applicable law then provided that a 
reexamination for disability purposes would be "requested . 
. . in which it [was] indicated by evidence of record that 
there [was] a material decrease in disability since the last 
examination, and in cases where there is evidence, pertinent 
to the individual case, that the disability is likely to 
improve materially in the future."  38 C.F.R. § 2.1185 
(1954).  In any event, failure to fully develop evidence is 
not considered CUE.  See Caffrey v. Brown, 6 Vet. App. 377 
(1994) [breach of duty to assist cannot form basis for CUE 
claim because such breach creates only an incomplete rather 
than an incorrect record].

To raise a valid claim of CUE, the Court has held that an 
moving party must, with some degree of specificity, identify 
the alleged error and provide persuasive reasons why the 
result would have been different but for the alleged error.  
See Fugo v. Brown, 6 Vet. App. 40, 44 (1993). As such, the 
alleged error must be of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  See 
Fugo, 6 Vet. App. at 43.  In other words, to present a valid 
claim of CUE the claimant cannot simply request that the 
Board reweigh or reevaluate the evidence.  See Crippen, 9 
Vet. App. 412 (1996).   In this case, based on the evidence 
then of record, in particular the report of the July 1954 VA 
examination, and specifically taking into consideration the 
existence of 38 C.F.R. § 3.172, the Board cannot say that the 
March 1955 decision contained CUE.

In sum, for reasons and bases expressed above the moving 
party has not pointed to an error in fact or in the 
application of law that rises to the level of CUE.  His 
motion is accordingly denied.  


ORDER

The motion for revision of the March 1955 Board decision on 
the basis of clear and unmistakable error is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



